
	
		II
		112th CONGRESS
		2d Session
		S. 3672
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To clarify the collateral requirement for certain loans
		  under section 7(d) of the Small Business Act, and for other
		  purposes.
	
	
		1.Clarification of collateral
			 requirementsSection 7(d)(6)
			 of the Small Business Act (15 U.S.C. 636(d)(6)) is amended by inserting after
			 which are made under paragraph (1) of subsection (b) the
			 following: : 
			 Provided further, That the
			 Administrator, in obtaining the best available collateral for a loan of not
			 more than $200,000 under paragraph (1) or (2) of subsection (b) relating to
			 damage to or destruction of the property of, or economic injury to, a small
			 business concern, shall not require the owner of the small business concern to
			 use the primary residence of the owner as collateral if the Administrator
			 determines that the owner has other assets with a value equal to or greater
			 than the amount of the loan that could be used as collateral for the loan: 
			 Provided further, That nothing in
			 the preceding proviso may be construed to reduce the amount of collateral
			 required by the Administrator in connection with a loan described in the
			 preceding proviso or to modify the standards used to evaluate the quality
			 (rather than the type) of such collateral.
		
